DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Information Disclosure Statement filed on January 13, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.

4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al. (U.S. Patent No. 8,700,724) in view of Bian et al. (Pub. No. US 2015/0106656) and Cunningham et al. (Pub. No. US 2012/0124572).

Claim 1:
McDaniel et al. disclose a computer system, comprising: 
a host system, operatively coupled to a plurality of memory components and a remote direct memory access network interface card, to at least: 
allocate a page of virtual memory for an application running in the host system [column 1, lines 36-47 – The system uses virtual memory];  
map the page of virtual memory to a page of physical memory in the plurality of memory components [column 1, lines 36-47 – Virtual memory pages are mapped to physical memory pages];  
instruct, by the host system, the remote direct memory access network interface card to perform a remote direct memory access operation [column 5, line 33 – column 7, line 50 – An application on the host instructs the NIC to perform a RDMA operation];  wherein during the remote direct memory access operation, the remote direct memory access network interface card performs a data transfer between the page of physical memory in the plurality of memory components and a remote device that is connected via a computer network to the remote direct [column 5, line 33 – column 7, line 50 – RDMA reads or writes may be performed]; and 
lock, at least for a duration of the data transfer, a mapping between the page of virtual memory and the page of physical memory in the plurality of memory components [fig. 4; column 1, lines 36-47, 60-67; column 2, lines 1-3; column 6, lines 13-34 – The memory is pinned down so that the pages are in memory during the memory transfer]. 
However, McDaniel et al. do not specifically disclose:
a controller configured to perform predictive data movements within the plurality of memory components.
In the same field of endeavor, Bian et al. disclose:
a controller configured to perform predictive data movements within the plurality of memory components [fig. 4; pars. 0094-0095, 0106-0119 – Physical pages corresponding virtual pages are prefetched by the application program startup apparatus to reduce page faults during the startup process of an application].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McDaniel et al. to include predictive data movements, as taught by Bian et al., in order to improve startup speed and startup efficiency of applications [Bian et al. – par. 0095].

McDaniel et al. and Bian et al. disclose all the limitations above but do not specifically disclose:
wherein the remote direct memory access network interface card implements single root input/output virtualization, including a physical function and a plurality of virtual functions.
In the same field of endeavor, Cunningham et al. disclose:
wherein the remote direct memory access network interface card implements single root input/output virtualization, including a physical function and a plurality of virtual functions [fig. 5; pars. 0008, 0081-0082, 0115 – The NIC implements SR-IOV and presents multiple virtual function instances from a physical function].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of McDaniel et al. and Bian et al. to include a network interface card that implements single root input/output virtualization, as taught by Cunningham et al., in order to improve performance by reducing I/O overhead in a virtualized environment.

Claim 18:
McDaniel et al. disclose a method, comprising: 
allocating a page of virtual memory for an application [column 1, lines 36-47 – The system uses virtual memory];  
mapping the page of virtual memory to a page of physical memory in a plurality of memory components [column 1, lines 36-47 – Virtual memory pages are mapped to physical memory pages]
instructing, by the application, a remote direct memory access network interface card to perform a remote direct memory access operation [column 5, line 33 – column 7, line 50 – An application on the host instructs the NIC to perform a RDMA operation], wherein during the remote direct memory access operation, the remote direct memory access network interface card performs a data transfer between the page of physical memory in the plurality of memory components and a remote device that is connected via a computer network to the remote direct memory access network interface card [column 5, line 33 – column 7, line 50 – RDMA reads or writes may be performed];  and 
locking, at least for a duration of the data transfer, a mapping between the page of virtual memory and the page of physical memory in the plurality of memory components [fig. 4; column 1, lines 36-47, 60-67; column 2, lines 1-3; column 6, lines 13-34 – The memory is pinned down so that the pages are in memory during the memory transfer].
However, McDaniel et al. do not specifically disclose:
performing, via a controller, predictive data movements within the plurality of memory components.
In the same field of endeavor, Bian et al. disclose:
performing, via a controller, predictive data movements within the plurality of memory components [fig. 4; pars. 0094-0095, 0106-0119 – Physical pages corresponding virtual pages are prefetched by the application program startup apparatus to reduce page faults during the startup process of an application].
[Bian et al. – par. 0095].

McDaniel et al. and Bian et al. disclose all the limitations above but do not specifically disclose:
implementing, via the remote direct memory access network interface card, single root input/output virtualization, including a physical function and a plurality of virtual functions.
In the same field of endeavor, Cunningham et al. disclose:
implementing, via the remote direct memory access network interface card, single root input/output virtualization, including a physical function and a plurality of virtual functions [fig. 5; pars. 0008, 0081-0082, 0115 – The NIC implements SR-IOV and presents multiple virtual function instances from a physical function].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of McDaniel et al. and Bian et al. to include a network interface card that implements single root input/output virtualization, as taught by Cunningham et al., in order to improve performance by reducing I/O overhead in a virtualized environment.

Claim 20:  

allocating a page of virtual memory for an application running in the computing system [column 1, lines 36-47 – The system uses virtual memory];  
mapping the page of virtual memory to a page of physical memory in a plurality of memory components [column 1, lines 36-47 – Virtual memory pages are mapped to physical memory pages];  
instructing, by the application, a remote direct memory access network interface card to perform a remote direct memory access operation [column 5, line 33 – column 7, line 50 – An application on the host instructs the NIC to perform a RDMA operation], wherein during the remote direct memory access operation, the remote direct memory access network interface card performs a data transfer between the page of physical memory in the plurality of memory components and a remote device that is connected via a computer network to the remote direct memory access network interface card [column 5, line 33 – column 7, line 50 – RDMA reads or writes may be performed]; and 
locking, at least for a duration of the data transfer, a mapping between the page of virtual memory and the page of physical memory in the plurality of memory components [fig. 4; column 1, lines 36-47, 60-67; column 2, lines 1-3; column 6, lines 13-34 – The memory is pinned down so that the pages are in memory during the memory transfer].
However, McDaniel et al. do not specifically disclose:
performing, via a controller, predictive data movements within the plurality of memory components.
In the same field of endeavor, Bian et al. disclose:
performing, via a controller, predictive data movements within the plurality of memory components [fig. 4; pars. 0094-0095, 0106-0119 – Physical pages corresponding virtual pages are prefetched by the application program startup apparatus to reduce page faults during the startup process of an application].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McDaniel et al. to include predictive data movements, as taught by Bian et al., in order to improve startup speed and startup efficiency of applications [Bian et al. – par. 0095].

McDaniel et al. and Bian et al. disclose all the limitations above but do not specifically disclose:
implementing, via the remote direct memory access network interface card, single root input/output virtualization, including a physical function and a plurality of virtual functions.
In the same field of endeavor, Cunningham et al. disclose:
implementing, via the remote direct memory access network interface card, single root input/output virtualization, including a physical function and a plurality of virtual functions [fig. 5; pars. 0008, 0081-0082, 0115 – The NIC implements SR-IOV and presents multiple virtual function instances from a physical function].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of McDaniel et al. and Bian et al. to include a network interface card that implements single root input/output virtualization, as taught by Cunningham et al., in order to improve performance by reducing I/O overhead in a virtualized environment.

Claims 2-6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al. (U.S. Patent No. 8,700,724) in view of Bian et al. (Pub. No. US 2015/0106656) and Cunningham et al. (Pub. No. US 2012/0124572) as applied to claims 1 and 18 above, respectively, and further in view of Schlansker et al. (U.S. Patent No. 8,131,814).

Consider claim 2 (as applied to claim 1 above):
McDaniel et al., Bian et al., and Cunningham et al. disclose all the limitations above but do not specifically disclose:
wherein the host system is further configured to unlock the mapping between the page of virtual memory and the plurality of memory components after the remote direct memory access operation
In the same field of endeavor, Schlansker et al. disclose:
wherein the host system is further configured to unlock the mapping between the page of virtual memory and the plurality of memory components after the remote [column 3, lines 19-29; column 6, lines 11-18 – Memory is dynamically pinned prior to an operation and unpinned after an operation]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of McDaniel et al., Bian et al., and Cunningham et al. to include unlocking the mapping, as taught by Schlansker et al., in order to more effectively use memory [Schlansker et al. – column 6, lines 11-18].

Claim 3 (as applied to claim 1 above):
McDaniel et al., Bian et al., and Cunningham et al. disclose all the limitations above but do not specifically disclose:
wherein the host system is further configured to unlock the mapping between the page of virtual memory and the plurality of memory components after the data transfer
 In the same field of endeavor, Schlansker et al. disclose:
wherein the host system is further configured to unlock the mapping between the page of virtual memory and the plurality of memory components after the data transfer [column 3, lines 19-29; column 6, lines 11-18 – Memory is dynamically pinned prior to an operation and unpinned after an operation]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of McDaniel et al., Bian et al., and Cunningham et al. to include unlocking the mapping, as taught by [Schlansker et al. – column 6, lines 11-18].

Claim 4 (as applied to claim 3 above):
McDaniel et al. disclose:
wherein the host system is further configured to detect a completion of the data transfer via a notification agent coupled to the application [fig. 4; column 7, lines 29-46 – the completion of the RDMA is detected]. 
 
Claim 5 (as applied to claim 3 above):
McDaniel et al. disclose:
wherein the host system is further configured to detect a completion of the data transfer via a notification agent coupled to an operating system in which the application is running [fig. 4; column 7, lines 29-46 – the completion of the RDMA is detected]. 
 
Claim 6 (as applied to claim 5 above):
McDaniel et al. disclose:
wherein the host system is further configured to detect the completion of the data transfer via a remote direct memory access driver running in the operating system [fig. 4; column 7, lines 29-46 – the completion of the RDMA is detected]. 

Claim 19 (as applied to claim 18 above):
McDaniel et al., Bian et al., and Cunningham et al. disclose all the limitations above but do not specifically disclose the method further comprising:
after the data transfer: 
unlocking the mapping; and 
swapping, based on a workload prediction, the page of virtual memory from a first memory in the plurality of memory components to a second memory in the plurality of memory components, the second memory being faster to the first memory.
In the same field of endeavor, Schlansker et al. disclose:
after the data transfer: 
unlocking the mapping [column 3, lines 19-29; column 6, lines 11-18 – Memory is dynamically pinned prior to an operation and unpinned after an operation]; and 
swapping, based on a workload prediction, the page of virtual memory from a first memory in the plurality of memory components to a second memory in the plurality of memory components, the second memory being faster to the first memory [column 3, lines 19-29; column 6, lines 11-18 – Memory is dynamically pinned prior to an operation and unpinned after an operation. Unpinned memory may be repinned (e.g. transferred from disk to main memory)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of McDaniel et al., [Schlansker et al. – column 6, lines 11-18].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al. (U.S. Patent No. 8,700,724) in view of Bian et al. (Pub. No. US 2015/0106656), Cunningham et al. (Pub. No. US 2012/0124572), and Schlansker et al. (U.S. Patent No. 8,131,814), as applied to claim 6 above, and further in view of ORACLE “NFS Over RDMA”.

Claim 7 (as applied to claim 6 above):
McDaniel et al., Bian et al., Cunningham et al. and Schlansker et al. disclose all the limitations above but do not specifically disclose:
wherein the remote device is mounted as a remote volume in the operation system. 
In the same field of endeavor, ORACLE disclose:
wherein the remote device is mounted as a remote volume in the operation system [page 1 – NFS over RDMA allows remote volumes to be mounted via RDMA].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of McDaniel et al., Bian et al., Cunningham et al., and Schlansker et al. to include mounting a remote [ORACLE – page 1].

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al. (U.S. Patent No. 8,700,724) in view of Bian et al. (Pub. No. US 2015/0106656), Cunningham et al. (Pub. No. US 2012/0124572), and Schlansker et al. (U.S. Patent No. 8,131,814) as applied to claim 3 above, and further in view of Rahman et al. (Pub. No. US 2016/0212214).

Claim 8 (as applied to claim 3 above):
McDaniel et al., Bian et al., Cunningham et al., and Schlansker et al. disclose all the limitations above but do not specifically disclose:
wherein the host system is further configured to detect a completion of the data transfer via a hypervisor [McDaniel et al. disclose detecting the completion within a driver, but not a driver within a hypervisor]. 
 In the same field of endeavor, Rahman et al. disclose:
wherein the host system is further configured to detect a completion of the data transfer via a hypervisor [pars. 0042-0055 – RDMA hypervisor driver].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of McDaniel et al., Bian et al., Cunningham et al., and Schlansker et al. to include a RDMA hypervisor driver, as taught by Rahman et al., in order to provide the benefits of RDMA within a virtualization environment [Rahman et al. - pars. 0042-0055].

Claim 9 (as applied to claim 8 above):
Rahman et al. disclose:
wherein the host system is further configured to detect the completion of the data transfer via a remote direct memory access driver running in the hypervisor [pars. 0042-0055 – RDMA hypervisor driver]. 
 
 Allowable Subject Matter
Claims 10-15 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the amended subject matter have been addressed in the new grounds of rejection presented above.

Applicant argues that McDaniel et al. fail to disclose an intelligent data orchestrator, as defined by the amended subject matter (i.e. a controller configured to perform predictive data movements within the plurality of memory components).

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



29 January 2021